EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5. The method of claim 1…
Claim 8. The method of claim 7…

Reasons for Allowance
Claim(s) 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses " a rotating cam wheel adapted to act on the crimping jaws and displace them generally radially inward; a stationary outer housing containing the cam wheel and crimping jaws; and a plurality of guide elements positioned between the plurality of crimping jaws and the outer housing, the guide elements being constrained by fixed grooves in the outer housing for movement between first and second positions along tangential lines that are tangential to a circle around the central axis, the guide elements and at least some of the crimping jaws having cooperating slot and rail structure that permits relatively linear movement therebetween, wherein rotation of the cam wheel causes all of the crimping wedges of the crimping jaws to translate inward along radial lines toward the crimping axis and by virtue of the cooperating slot and rail structure displaces the guide elements toward the second positions along the tangential lines." and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record. 
Double Patenting was considered with the parent application, US 10,716,691, but not applied because the apparatus of the parent application does not rely upon the same limitations needed to practice the method. Although some limitations are common to both applications, the claims are not same. 
Restriction was considered but not applied because the limitations require a process and method not previously claimed in the parent application. Therefore these two applications are distinct from each other.
Regarding claim(s) 1, the closest prior art is Austin (US 2001/0001890 A1), which discloses "For the purposes of this disclosure, the term cam follower bearing” includes cam follower bearings, low friction rollers, roller bearings, needle roller bearings and a slipper block pivot mounted on a bearing and stub shaft. FIG. 4b is a partial front view of an embodiment in which a slipper block is used. A side view of the embodiment of FIG. 4b taken along lines 4c-4c is shown in FIG. 4c. Slipper block 150 resides in slot 146 of actuation plate 142. Slipper block 150 is mounted on stub shaft 151 which extends from connecting link 130. Desirably, bearings 153 will be present between shaft 151 and slipper block 150. Connecting link 130, in turn, is fastened to linear bearing block 212 via fasteners 214. Bearing block 212 is linearly mounted on linear slide which is mounted on fixed plate 156. Linear motion is facilitated by the presence of bearings 216.” (¶48), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above. 
Claims 2-10 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 16, 2022